     Case 1:18-cv-01065-NONE-BAM Document 44 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ETUATE SEKONA,                                    Case No. 1:18-cv-01065-NONE-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING DEFENDANT’S
                                                        REQUEST FOR EXTENSION OF TIME TO
13            v.                                        RESPOND TO PLAINTIFF’S REQUESTS
                                                        FOR PRODUCTION OF DOCUMENTS (SET
14    ZEPP,                                             ONE)
15                       Defendant.                     (ECF No. 43)
16                                                      Deadline: June 1, 2020
17

18          Plaintiff Etuate Sekona (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

20   Plaintiff’s first amended complaint against Defendant Zepp for deliberate indifference to serious

21   medical needs in violation of the Eighth Amendment. Pursuant to the Court’s March 6, 2020

22   Discovery and Scheduling Order, responses to written discovery requests are due forty-five days

23   after the request is first served, and the deadline for completion of all discovery is November 6,

24   2020. (ECF No. 40.)

25          Currently before the Court is Defendant’s request for a thirty-day extension of time to

26   respond to Plaintiff’s Requests for Production of Documents, up to and including June 1, 2020.

27   (ECF No. 43.) Defendant states that, on March 18, 2020 Plaintiff served Interrogatories,

28   Requests for Admissions, and Requests for Production of Documents. Counsel for Defendant
                                                       1
     Case 1:18-cv-01065-NONE-BAM Document 44 Filed 04/27/20 Page 2 of 2

 1   timely served responses to Plaintiff’s Interrogatories and Requests for Admissions on April 24,

 2   2020, and the responses to Plaintiff’s Requests for Production of Documents are currently due on

 3   May 1, 2020. Defendant requests an extension of time because, despite diligent efforts to

 4   complete responses to all three sets of discovery in a timely manner, due to the impacts of the

 5   ongoing COVID-19 pandemic, counsel is unable to obtain, review, and redact responsive

 6   documents to serve on Plaintiff before the current deadline expires. (Id.)

 7          Plaintiff has not had an opportunity to respond to Defendant’s motion, but the Court finds

 8   a response unnecessary. The motion is deemed submitted. Local Rule 230(l).

 9          Having considered the request, the Court finds good cause to extend the deadline for

10   Defendant to respond to Plaintiff’s Requests for Production of Documents. The Court further

11   finds that Plaintiff will not be prejudiced by the brief extension of time granted here, as responses

12   will still be received well before the deadline for completion of all discovery.

13          Accordingly, Defendant’s motion for an extension of time to respond to Plaintiff’s

14   Requests for Production of Documents (Set One), (ECF No. 43), is HEREBY GRANTED.

15   Defendant’s responses shall be served on or before June 1, 2020.

16
     IT IS SO ORDERED.
17

18      Dated:     April 27, 2020                              /s/ Barbara   A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
